2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 Fax: 718-972-6196 August 22, 2007 Mark P. Shuman, ESQ. Branch Chief- Legal Securities & Exchange Commission Division of Corporate Finance 100 F Street N.E. Washington, D.C. 20549 RE: VGTel, Inc. File # 333-134408 Comment Response Dear Mr. . Shuman: We are responding to your comment letters datedMay 31, 2007 and April 6, 2007. May 31, 2007 Comment Letter: Please note the amended SB-2 includes the two year audits for the fiscal years ended March 31, 2007 andMarch 31, 2006.The SB-2 also includes the interim three month period for the quarter ended June 30, 2007 and June 30, 2006 (unaudited.) April 6, 2007 Comment Letter: Comment # 1 Please expand the references to Platin. Ltd., throughout the prospectus, to note that this customer is a related party. Response #1: We added the following paragraph throughout the prospectus to note that this customer is a related party. Platin is a related party. Israel Hason is the Chief Marketing Officer of our Company and a Director. Mr. Hason is also the managing partner and principal shareholder of Platin Ltd. Israel. Specifically the statement was added as indicated below: · Page 17 2nd paragraphs under heading Platin Ltd. · page 24 3rd paragraph under the heading GMG Commercial Telemarketing Services: · page 28 3rd paragraph Distribution methods for products and services · Page 30 second paragraph. · Page 19 Throughout the section Results of Operations Comment # 2 Please revise to remove the unnecessary details from the first two sentences of the first paragraph of the prospectus cover. Your disclosure should tell investors that the shares are being offered by selling shareholders and state the number of outstanding shares and the number of shares underlying outstanding warrants. However, details about the various series of warrants and the terms of the warrants, such as exercise price, are not material to the offering to investors and can be omitted. Response #2 We omitted the sentences pertaining to the details of the warrants and terms of warrants such as exercise price. The revised paragraph states: The prospectus and the registration statement, of which it is a part, are being filed with the Securities and Exchange Commission (the "SEC") to satisfy our obligations to the recipients of certain shares of common stock (the "Selling Shareholders") including shares to be issued to the Selling Shareholders upon exercise of certain warrants of VGTel, Inc. Accordingly, the prospectus and the registration statement cover the resale by certain Selling Shareholders of 4,000,000 shares of our common stock of which 3,200,000 common shares are issuable upon the exercise ofcertain common stock purchase warrants.
